KARLA KIMBRELL
                  Official Court Reporter, 380th District Court      FILED IN
                                                              5th COURT OF APPEALS
                             2100 Bloomdale Road                  DALLAS, TEXAS
                             McKinney, Texas 75071            3/18/2015 1:25:27 PM
                                 (972) 548-4661                     LISA MATZ
                            kkimbrell@co.collin.tx.us                 Clerk



March 18, 2015


Lisa Matz, Clerk
Court of Appeals
Fifth District
600 Commerce Street
Dallas, Texas 75202


Re: In re: Stephen Bergenholtz, Relator; Cause No. 380-51444-2008, COA No. 05-15-
00350-CV

Clerk of the Court,

The Court has ordered the Reporter’s Record in the above case to be prepared by March
23, 2015.

There have been no payment arrangements made for the Reporter’s Record. Counsel for
Mr. Bergenholtz was notified on March 3, 2015 by email as to cost of the record. No
payment has been received.

Respectfully, please advise as to how this reporter should proceed regarding preparation
of the Reporter’s Record and as to responsibility for payment of such.

Thank you very much for your time and consideration.

Sincerely,

/s/
Karla Kimbrell
Official Court Reporter, 380th District Court

CC:    Collin County District Clerk’s Office